Citation Nr: 1721125	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-31 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1966 to September 1968.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, that denied the above claim.

The Veteran filed his original claim in September 2010 which was denied in September 2011.  The Veteran filed a notice of disagreement (NOD) in October 2011 and the RO provided a statement of the case (SOC) in October 2012.  The Veteran perfected his appeal to the Board by filing a VA Form 9 in November 2012.

This matter was previously before the Board in January 2014, January 2015, November 2015, and September 2016 wherein it was remanded for additional development.  It is now returned to the Board.


FINDING OF FACT

Hypertension did not have onset during active service, did not manifest within one year of the Veteran's discharge from active service, was not etiologically related to or caused by service, to include herbicide agent exposure, and was not caused or aggravated by his service connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board has remanded this case for further development on multiple occasions to obtain records related to events described by the Veteran in his November 2012 Form 9 appeal including military personnel records, and service treatment records while in Germany; to obtain records of treatment at the Knoxville VA medical center from 2001 to 2004; obtain records from the Jackson VAMC and Greenville community based outpatient clinic from January 2000 to December 2005, May 2011 to September 2011, and since May 2012; and to afford the Veteran a VA examiner opinion regarding onset of hypertension taking into consideration the Veteran's reports of having sustained nosebleeds and headaches during service.  

The Board finds that all necessary development has been accomplished as all requisite documentation including service treatment records, military personnel records, and the requested medical records which are available, have been obtained, as has an adequate VA examination, therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Merits of the Claim

The Veteran has advanced several theories of entitlement to service connection for hypertension.  Specifically, he has asserted the disability may be related to his Agent Orange exposure in the Republic of Vietnam, or caused by his service-connected depression or diabetes mellitus.  In addition, he has reported that hypertension may have initially manifested in service.  In support of his claim for direct service connection, the Veteran has reported as evidence of an in-service incurrence that he was treated for bloody noses and headaches in 1967 while he was stationed in Germany.  He has also indicated his headaches persisted throughout his period of active duty, and implied the above symptoms may have represented the onset of his hypertension.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

There is also a presumption of service connection for certain diseases based on inservice exposure to an herbicide agent such as that found in Agent Orange.  38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.307(e) (2016).
 
The lack of unavailability of a presumption does not mean that the disability, in this case hypertension, cannot be granted on a direct causation basis, to include if it were shown that the Veteran has hypertension due to exposure to Agent Orange.  See Palovick v. Shinseki, 23 Vet. App. 48 (2009) and Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board will first address the Veteran's claim for direct service connection.  The Veteran reported that he was initially diagnosed with hypertension in the 1980s, as evidenced in his September 2011 VA examination records, but was first told of having elevated blood pressure around 1974.  The Veteran's service treatment records are silent as to any mention of hypertension or high blood pressure.  

In his September 1966 entry report of medical history and September 1968 separation report of medical history, the Veteran denied that he ever had high or low blood pressure.  The associated reports of medical examination indicate that he had normal clinical evaluations of his vascular system and heart. .  VA examiners remarked in March 2014 and June 2015 that the Veteran's blood pressure readings upon entry and exit from military service were normal and noted the Veteran was seen at the Jackson MS VA hospital in March 2002 and stated that he had a history of hypertension for about 10 years.  The Veteran also stated that he tried to donate blood and was told his blood pressure was too high to do so.  He reported that it wasn't until the early 1980s during a physical examination for an insurance policy that the Veteran had his blood pressure checked again and he was placed on anti-hypertensives at that time.  During an October 2016 VA examination, the Veteran recalled headaches around the age of 17, but stated that they were frequent and worse while in Vietnam.  He described being treated at Da Nang Air Force Base in 1968 with "Sansert", but these records have been misplaced and are unavailable for review.  The Veteran does not have any information regarding his blood pressure readings at that time and does not recall being told of elevations of his blood pressure during those headache episodes.  During the October 2016 examination the Veteran also presented a history of nosebleeds stating that they were very infrequent and did not require medical treatment, nor were they necessarily associated with the headaches.

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

Whether the occurrence of nosebleeds or headaches shows that an individual has hypertension is a question beyond the realm of knowledge of a layperson.  It is well known that persons may have nosebleeds or headaches without also having other illnesses.  The Veteran has not demonstrated expertise that would indicate that he his opinion relating nosebleeds and headaches to hypertension is a competent opinion.  The Board concludes that it is not.  

The Veteran was afforded a VA examination in October 2016.  The examiner found that based on the description by the Veteran, including the reported treatment of the headaches with Sansert, the headaches were migraine in origin rather than related to severe hypertension.  The examiner stated that the treatment the Veteran received would not have been the appropriate treatment for headaches associated with hypertension, and opined that the history of headaches and rare nose bleeds does not suggest a relationship to hypertension.  The examiner concluded that as the nose bleeds were infrequent and not severe as reported by the Veteran, they as likely as not resulted from another etiology other than hypertension.  The Board finds the examiner's conclusion to be probative as he has reviewed the claims file, interviewed the Veteran, has the specialized expertise to draw a logical medical conclusion based on the evidence presented, and supported his conclusion with sufficient rationale.  There is no indication that the Veteran suffered from hypertension within the service treatment records as was previously noted, therefore, the Board finds that the Veteran has failed to establish an in-service incurrence or injury to support a direct service connection claim for hypertension.

Regarding the chronic disease presumption for hypertension, the October 2016 VA examiner found that there is not sufficient evidence to support the claim that the Veteran's hypertension manifested while on active duty, or within one year of separation from active duty.  The evidence shows that the Veteran was first informed of elevated blood pressure in 1974, and was not diagnosed with hypertension until the 1980s, many years after separation from service.  Therefore, the Board finds that the presumption for chronic diseases is not warranted.

Next the Board will address the Veteran claim for hypertension as a result of exposure to Agent Orange.  If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, service connection will be presumed for certain diseases which are listed at 38 C.F.R. § 3.309 (e), if the requirements of 38 C.F.R. § 3.307 (a) are met, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307(a) (6) (iii), 3.307(e) (2016).  The Veteran served in the Republic of Vietnam during the appropriate time frame, thus is presumed to have been exposed to Agent Orange during his service.  Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116 (b)(1) (West 2014).  In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991, and (B) all other sound medical and scientific information and analyses available to the Secretary.  Hypertension is not one of those diseases for which the Secretary has determined that the presumption is warranted, therefore service connection cannot be presumed for hypertension based on exposure to Agent Orange.  

The Board will now address direct service connection due to exposure to Agent Orange.  In the January 2015 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to obtain a VA medical nexus opinion as to the likelihood that the Veteran's hypertension is the result of exposure to an herbicide agent such as that found in Agent Orange.  VA obtained a medical opinion addressing the herbicide issue in June 2015.  The examiner reviewed the Veteran's claims file and provided an extensive discussion to support his opinion that it is less likely than not that the Veteran's hypertension was caused by exposure to an herbicide agent during his active service.  The examiner addressed his review of medical literature that indicated that any link between Agent Orange exposure and the development of hypertension is limited and only suggestive.  The examiner goes on to state, "Medical science has not definitively established a direct cause relationship between Agent Orange exposure and the onset of hypertension.  Medical science supports that many factors play a role in the development of essential hypertension including genetics."  The examiner concludes, "The fact that the Veteran's father had essential hypertension supports that genetics more likely than not played a significant role in the Veteran's development of hypertension."

The Board finds this opinion to be adequate and probative medical evidence against the claim.  The examiner supported his conclusion with sufficient rationale.  The examiner's interpretation of the available medical literature is itself an opinion requiring expertise.  In short, the examiner's opinion is the most probative evidence of record on the question of whether the Veteran's hypertension was caused by his exposure to Agent Orange during service.  Since the evidence does not show that the Veteran's hypertension was directly caused by service, including as a result of exposure to an herbicide agent, or that it had onset during service, the Board finds direct service connection is not warranted.

A secondary service connection theory of entitlement is raised in this case with regard to whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus or depression.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2016).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In March 2014, the Veteran underwent a VA examination to determine whether his diabetes mellitus or depression caused or aggravated his hypertension.  After a review of the VA claims file and an in-person examination, the examiner concluded that the Veteran's diabetes and depression did not cause his hypertension.  The examiner stated that as the Veteran was not diagnosed with diabetes until January 2010, decades after he had been diagnosed with hypertension, it could not have caused the Veteran's hypertension.  As for the whether or not the Veteran's depression could have caused the hypertension, the examiner stated, "medical science does not support a direct cause relationship between depression and the onset of essential hypertension."

As to the question of whether or not the Veteran's service connected diabetes or depression aggravated his hypertension, the VA examiner opined that it is not at least as likely as not that his hypertension has been aggravated by his diabetes and depression.  The examiner explained that the Veteran's diabetes is mild and of recent onset and has not caused any significant kidney dysfunction that would cause worsening of his hypertension.  The examiner goes on to state that while depression and stress may cause temporary increases in blood pressure, clinical evidence does not support aggravation.  He went on to explain that the tendency for essential hypertension is that it may become worse and more difficult to control in many persons over time.

The Board finds these opinions addressing whether the Veteran's diabetes or depression caused, or aggravated his hypertension to be adequate.  It also finds this opinion to be the most probative evidence of record in this regard as the examiner reviewed the entire claims file, provided an in-person examination, and provided sufficient rationale for the conclusions rendered.

For the reasons discussed above, the Board concludes that the preponderance of evidence is against granting service connection for hypertension in this case.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


